

115 HR 6705 IH: To amend the Safe Drinking Water Act to require the Administrator of the Environmental Protection Agency to publish a maximum contaminant level goal and promulgate a national primary drinking water regulation for perchlorate, and for other purposes.
U.S. House of Representatives
2018-09-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6705IN THE HOUSE OF REPRESENTATIVESSeptember 5, 2018Mr. Cárdenas introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Safe Drinking Water Act to require the Administrator of the Environmental Protection
			 Agency to publish a maximum contaminant level goal and promulgate a
			 national primary drinking water regulation for perchlorate, and for other
			 purposes.
	
 1.Deadline for regulations on perchlorateSection 1412(b)(2) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(2)) is amended by adding at the end the following:
			
 (D)PerchlorateNotwithstanding any other deadline established in this subsection, not later than 12 months after the date of enactment of this subparagraph, the Administrator shall publish a maximum contaminant level goal and promulgate a national primary drinking water regulation for perchlorate..
		